DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-7, 9-19, and 21-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20010027722  (herein Bremer).
Regarding claim 2, Bremer teaches A system for analyzing a chemical sample (gas chromatography apparatus, Fig. 1, [0025]), comprising: 
one or more detectors (analyzers A1 and A2, [0030], [0031]); 
a first trapping system configured to: trap, focus, and separate one or more first compounds of the chemical sample (polar separation column 13, [0028]); and 
transfer the one or more first compounds of the chemical sample to one of the one or more detectors for chemical analysis without allowing the one or more first compounds to 
the second trapping system configured to: trap, focus, and separate one or more second compounds of the chemical sample (separation column 17, [0030]); 
while trapping, focusing, and separating the one or more second compounds of the chemical sample, remove one or more third compounds of the chemical sample (separation column 17 is a non-polar separation column which, in particular, operates according to the principle of a micropacked column, and serves to separate low-boiling components, [0030]); and 
transfer the one or more second compounds of the chemical sample to one of the one or more detectors for chemical analysis (separation column 17 is connected to an analyzer A1, [0030]), 
wherein the one or more second compounds and the one or more third compounds traverse at least a portion of the first trapping system before entering the second trapping system (In the first phase of the separation by the polar separation column 13 in which the furnace 27 is at ambient temperature, the low-boiling non-polar components, i.e. those with one to approximately four or more carbon atoms, flow through the polar separation column 13 virtually without a separation effect, and subsequently through the branching device 16. The valve 20 is opened in this case, and so the branching device 16 is pneumatically closed towards the polar or non-polar separation column 18, and the low-boiling non-polar components are permitted to pass to the non-polar separation column 17 by means of a controlled carrier gas flow. These components are separated in the non-polar separation column 17 and analyzed in the analyzer A1, [0040]).
Regarding claim 3, Bremer teaches wherein the second trapping system comprises an ultralight compound trap, the ultralight compound trap configured to: trap the one or more second compounds of the chemical sample; and allow at least a first portion of the one or more third compounds of the chemical sample to traverse the ultralight compound trap and exit the system (separation column 17 is a non-polar separation column which, in particular, operates according to the principle of a micropacked column, and serves to separate low-boiling components, [0030]).
Regarding claim 4, Bremer teaches wherein the ultralight compound trap is a packed trap (separation column 17 is a non-polar separation column which, in particular, operates according to the principle of a micropacked column, and serves to separate low-boiling components, [0030]).
Regarding claim 5, Bremer teaches wherein: the one or more third compounds of the chemical sample are removed from the system both by lack of retention by the ultralight compound trap and by purging the ultralight compound trap with an inert gas, and the ultralight compound trap is configured to retain the one or more second compounds during the purging (gas exhaust line 25 for the purpose of eliminating interfering water, [0034]).
Regarding claim 6, Bremer teaches wherein the second trapping system includes a focusing column, the focusing column configured to: reduce a volume of the chemical sample, and remove the one or more third compounds of the chemical sample (Connected upstream of the separation column 18 is a device 23 for eliminating water, [0031]).
Regarding claim 7, Bremer teaches wherein the second trapping system further comprises a separating column fluidly coupled to the focusing column, wherein transferring the one or more second compounds from the focusing column to the separating column causes separation of the one or more second compounds (separation column 17 is a non-polar separation column which, in particular, operates according to the principle of a micropacked column, and serves to separate low-boiling 
Regarding claim 9, Bremer teaches wherein the one or more detectors is one detector, the detector configured to conduct chemical analysis of the one or more first compounds and the one or more second compounds (analyzer A1, [0030]).
Regarding claim 10, Bremer teaches wherein the detector produces one chromatogram indicative of both the one or more first compounds and the one or more second compounds (gas chromatography device, [0027]). 
Regarding claim 11, Bremer teaches wherein: the first trapping system comprises a focusing multi-capillary column trap that includes a first capillary column having a first strength and a second capillary column having a second strength higher than the first strength, the first capillary column and the second capillary column are fluidly coupled (column collecting piece 1, a polar separation column 13, [0028]), the first capillary column is fluidly coupled to the one or more detectors, the second capillary column is fluidly coupled to the second trapping system, the second trapping system is configured to transfer the one or more second compounds to the second capillary column of the focusing multi-capillary column trap after the one or more second compounds are separated, the focusing multi-capillary column trap is configured to facilitate transfer of the one or more second compounds from the second trapping system to the one or more detectors while the one or more second compounds remain separated (Fig. 1 teaches configuration of analyzer A2, column collecting piece 12 and column 13).
Regarding claim 12, Bremer teaches wherein the multi-capillary column trap is further configured to retain the one or more first compounds while the one or more second compounds are transferred to the second capillary column (separation column 17 is a non-polar separation column which, in particular, operates according to the principle of a micropacked column, and serves to separate low-boiling components, [0030]; switch over being calibrated to a retention time of a specific 
Regarding claim 13, Bremer teaches wherein the one or more second compounds include one or more of ethane, ethylene, acetylene, formaldehyde, or a greenhouse gas (toluene is retained, [0041]; Note: it is known in the art that toluene is a greenhouse gas).
Regarding claims 14-19 and 21-25, the claimed methods may be performed by the system taught by Bremer used to reject claims 2-7 and 9-13 above, respectively, as are thus rejected equivalently. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bremer as applied to claims 7 and 19 above, and further in view of on-Patent Literature titled “Medusa: A Sample Preconcentration and GC/MS Detector System for in Situ Measurements of Atmospheric Trace Halocarbons, Hydrocarbons, and Sulfur Compounds” to Miller et al. (herein Miller).
. 

Response to Arguments
Applicant’s arguments filed 4/6/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852